UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6836



BRIAN LEE ROWE,

                                            Petitioner - Appellant,

          versus


DIRECTOR, DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-99-457-3)


Submitted:   July 9, 2004              Decided:   September 24, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Lee Rowe, Appellant Pro Se. Steven Andrew Witmer, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Brian Lee Rowe, a Virginia prisoner, seeks to appeal the

district court’s order dismissing his motion for reconsideration,

Fed. R. Civ. P. 60(b). The district court construed Rowe’s motion

as a successive 28 U.S.C. § 2254 (2000) petition.                  Rowe’s motion,

however, alleged that the district court erred by failing to

conduct   an   evidentiary      hearing   before    denying        Rowe’s    §    2254

petition.      Because this motion did not directly attack Rowe’s

conviction     or   sentence,   but   rather    asserted      a    defect    in   the

collateral review process itself, it constituted a true Rule 60(b)

motion under our decision in United States v. Winestock, 340 F.3d

200, 207 (4th Cir), cert. denied, 124 S.Ct. 496 (2003).                    To appeal

an order denying a Rule 60(b) motion in a habeas action, Rowe must

establish entitlement to a certificate of appealability.                           See

Reid v. Angelone, 369 F.3d 363, 368 (4th Cir. 2004).

             A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that   reasonable     jurists     would       find    that    his

constitutional      claims   are    debatable   and   that        any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          Although we disagree with the district


                                      - 2 -
court’s procedural ruling that Rowe’s motion was successive, the

record nonetheless demonstrates that Rowe’s motion is subject to

procedural     bar.      We   previously   denied   a   certificate      of

appealability and dismissed Rowe’s appeal of the denial of his

habeas petition in 2001, in which Rowe suggested his case should be

remanded for an evidentiary hearing. Rowe v. Director, No. 01-6559

(4th Cir. 2001).      Principles of res judicata, see Andrews v. Daw,

201 F.3d 521, 524 (4th Cir. 2000), and law of the case, see United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993), therefore bar this

appeal. Moreover, Rowe’s motion, filed years after his appeal, was

not filed within a reasonable time, as required by Rule 60(b).          See

McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 537-38 (4th Cir.

1991).       These    procedural   deficiencies   preclude   granting    a

certificate of appealability.

          Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.              We

deny Rowe’s motion for appointment of counsel.          We deny Rowe’s

motion for oral argument; the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                   - 3 -